DETAILED ACTION
This Allowance is in response to the amendment and / or remarks filed on May 24, 2022.  Claims 1, 2, 4, 5, 6, 7, 8, 9, 11, 12, 13, 14, 15, 16, 17, 19, 20, 21 & 22 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Delete Claim 22 which recites: “The apparatus of claim 3, wherein the vertical line is centered between a left edge and a right edge of the game strap.” and
Replace Claim 22 with - - The apparatus of claim 1, wherein a vertical line is centered between a left edge and a right edge of the game strap. - - 




Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to anticipate or show in combination all the features of applicant’s invention:

With respect to Claim 1, a novel apparatus having, amongst other structures, two or more openings is of a different diameter, and wherein each opening of the two or more openings is sized for different animal snouts while retaining a remainder of the head of the animal from passing through the opening.

The prior art of record shows similar examples of elements disclosed in applicant’s invention; however, it is the examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at applicant’s invention.

(U.S. Patent Publication Number 2009 / 0108036) to Moore et al., discloses the panel (11 or 12) comprising two or more openings (22) positioned on the line, wherein the line is the vertical line having the endpoints on the top and the bottom of the panel (11 or 12) (See Figures 2, 10, 12 & 13).
However, Moore et al., is silent and does NOT explicitly anticipate or show or teach different diameters, and wherein each opening (22) of the two or more openings (22) is sized for different animal snouts while retaining a remainder of the head of the animal from passing through the openings (22).

Furthermore, it is possible to make a change in the size of the openings (22) of Moore, since a change in size is generally recognized as being within the level of ordinary skill in the art via {i.e. In re Rose, 105 USPQ 237 (CCPA 1955)}.
However, a change in size of the openings (22) of Moore does NOT anticipate and / or guarantee the prevention or retaining the remainder of the head of the animal from passing through the modified size opening (22).  
The reduced modified smaller openings (22) of Moore could possibly still allow the animal snout and head to still pass through the modified reduced opening (22) (See Figures 1, 3, 5 & 6).
The teaches of Moore does NOT accurately satisfy the limitation of “while retaining a remainder of the head of the animal from passing through the openings.” 
Therefore, Claim 1 is allowable over the prior art of record.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.L.V/Examiner, Art Unit 3734     

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734